Citation Nr: 1124211	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  08-12 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk
INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2005 rating decision in which the RO, inter alia, denied service connection for PTSD.  In December 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2008.

In June 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In November 2010, the Board denied service connection for PTSD, and remanded the matter of a  psychiatric disability other than PTSD to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC denied the claim (as reflected in a March 2011 supplemental SOC (SSOC)) and returned the matter remaining on appeal to the Board for appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim remaining on appeal have been accomplished.

2.  The Veteran's diagnosed personality disorder is not a disability for VA compensation purposes.

3.  No psychiatric disability was shown in service, or within one year thereafter, and competent, probative medical opinion evidence that addresses the question of whether there exists a medical nexus between any of the Veteran's diagnosed psychiatric disabilities and service weighs against the claim.

CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability other than PTSD are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.9, 4.127 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a November 2010 post-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for psychiatric disability other than PTSD, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to the assignment of disability ratings and effective dates, as well as the types of evidence that impacts those determinations.  The March 2011 SSOC reflects readjudication of the claim after issuance of the November 2010 letter.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service and VA treatment records, records from the Social Security Administration, and the reports of June 2005, March 2007, and February 2011 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's June 2010 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.   The Board also finds that no further RO action in this claim, prior to appellate consideration, is required.  

The Board notes that the RO has attempted to obtain records of a reported 1971 psychiatric hospitalization at the VA Medical Center (VAMC) in Menlo Park, California, of the Veteran's reported participation in a detoxification program at the VA Outpatient Clinic and Community Living Center in Martinez, California in 1986, and of his reported treatment for psychiatric difficulties at San Francisco General Hospital in the 1970's.  However, each of those facilities has informed the RO that the records sought are not available.  The RO informed the Veteran of that fact in the "Evidence" portion of the March 2008 SOC.  Under the circumstances, the Board finds that the RO has undertaken sufficient and appropriate action to obtain those records, and that no further action in this regard is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter remaining on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as a psychosis, to include major depression, which develop to a compensable degree (10 percent for psychoses) within a prescribed period after discharge from service (one year for psychoses), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for a psychiatric disability other than PTSD must be denied.  

At the outset, the Board notes that, in addition to diagnoses addressed below, the claims file reflects a diagnosis of personality disorder.  In this regard, the February 2011 VA examiner rendered an Axis II diagnosis of personality disorder NOS (antisocial and borderline).  The Board points out, however, that personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes. See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Therefore, to the extent that in-service and post-service records show the Veteran has been diagnosed with a personality disorder, service connection for such a condition is legally precluded.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


As for psychiatric diagnoses other than personality disorder, the evidence of record clearly establishes that the Veteran has current psychiatric disability other than PTSD, as reflected, for example, in the February 2011 VA examination report showing Axis I diagnoses of dysthymic disorder, and cognitive disorder-in addition to alcohol and polysubstance dependence (each in sustained remission).  However, there is no medical evidence that even suggests that there exists a medical nexus between any diagnosed Axis I psychiatric disability and the Veteran's military service.

The Veteran's service treatment records reflect no psychiatric complaint, finding or diagnosis.  The report of the Veteran's May 1968 separation examination reflects a normal psychiatric evaluation.  

The Veteran has asserted that his psychiatric problems began in 1971.  At that time, the Veteran reported that he was hospitalized at the VA Medical Center in Menlo Park, California after a suicide attempt and treated for depression.  The Veteran noted that his depression began after he got in trouble with the law.  The Veteran reported subsequent treatment at a facility in Martinez, California for severe depression in 1986.  The Veteran also indicated that he drunk and used drugs until 1987, at which time he became sober.  As noted above, the RO contacted the facilities at which the Veteran stated he received treatment, however, they had no record of the Veteran.

Records from the Vet Center in Grants Pass, Oregon show that the Veteran first sought assistance at that facility in August 1989.  He reported feeling alienated from others and living an isolated life.  He stated that, although he had been in Vietnam as a Marine, he did not believe that his problems were war related.  He indicated that he often avoided activities that aroused memories of trauma in the War Zone, and found it difficult to talk about his war experience, but denied feeling anxious or experiencing specific fears pertaining to his time in Vietnam; feeling guilty that he made it back when some of his buddies did not; having flashbacks or nightmares over his experiences during the war; or thinking about his Vietnam experience just about every day.  He reported that his mother had been verbally, emotionally, and physically abusive in childhood, and that he was recovering from drug and alcohol abuse.

Subsequent records from the Vet Center in Grant Pass contain several entries relating to the Veteran's history of childhood abuse.  Assessments recorded included major depression (July 2004), signs and symptoms of personality disorder (August 2004), and possible organic dysfunction due to previous alcohol and drug abuse (August 2004).  However, there is no opinion linking any diagnosed psychiatric disability to the Veteran's service.

VA treatment records reveal treatment for various psychiatric disabilities since October 1999.  The VA medical records reflect diagnoses of several psychiatric disabilities including major depression, dysthymia, general anxiety disorder, and social phobia disorder.  While the VA treatment records reveal ongoing treatment for these conditions, there is no opinion reflecting a nexus between any diagnosed psychiatric disability and service.

A May 2005 VA general medical examination report reflects a diagnosis of depression/anxiety.  No etiology opinion was provided.

The Veteran underwent a VA psychiatric evaluation in connection with his claim for service connection for PTSD in June 2005.  Axis I diagnoses included major depressive disorder (recurrent), social phobia, general anxiety disorder, and alcohol dependence (in remission).  The examiner noted that although the Veteran has depression and anxiety, these conditions did not appear to be related to events during service.

The Veteran underwent an additional VA psychiatric evaluation in connection with his claim for service connection for PTSD in March 2007.  Axis I diagnoses included major depressive disorder, generalized anxiety disorder, alcohol dependence (remission), and polysubstance dependence (remission).  The examiner noted that none of the Veteran's diagnosed psychiatric disabilities appeared to be caused by or aggravated by service.

SSA records reveal that the Veteran is receiving disability payments for back, ankle, shoulder, heart, and knee disabilities.  As regards psychiatric disabilities other than PTSD, the records indicated diagnoses of anxiety and depression, however, no etiology opinions were provided.  The SSA records also included VA treatment records that were already of record. 

A February 2011 letter from Mr. Keister, a Vet Center counselor, indicated that the Veteran's military service exacerbated his PTSD.  However, the letter did not provide any opinion regarding the Veteran's other diagnosed psychiatric disabilities.

In February 2011, the Veteran was afforded a VA psychiatric evaluation in connection with the claim for a psychiatric disability other than PTSD.  The Axis I diagnoses included dysthymic disorder, cognitive disorder not otherwise specified (NOS) (provisional), as well as alcohol and polysubstance dependence (each in sustained full remission).  The examiner expressed his belief that none of the rendered diagnoses was caused by or aggravated by the Veteran's service, and opined that the Veteran's depression was the result of a personality disorder.  The examiner noted that the Veteran's personality disorder resulted in limited interpersonal connections, self-worth, and occupational successes.  He also attributed the Veteran's previous diagnoses of major depressive disorder, social phobia, and generalized anxiety order to his personality disorder, rather than diagnose these as separate conditions.  

As noted, the first documentation of a psychiatric disability other than PTSD was not until August 1989, approximately 21 years after service.  Even considering the Veteran's claims that he was treated for depression in 1971, such time period is beyond the presumptive period for establishing service connection for depression as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Moreover, the medical opinions provided by the June 2005, March 2007, and February 2011 VA examiners-each of which address the etiology of the Veteran's diagnosed psychiatric disabilities-are all adverse to the claim.  The Board notes that the February 2011 VA examination was conducted in connection with the claim currently on appeal (whereas the June 2005 and March 2007 VA examinations were  conducted in connection with the claim for service connection for PTSD).  The February 2011 examiner rendered his opinion-that the Veteran's diagnosed psychiatric disabilities were not related to service-after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiner provided a rationale for his opinion, stating that the Veteran's diagnosed Axis I psychiatric disabilities were related to a personality disorder.  He noted that the Veteran's personality disorder caused difficulties in several areas, which resulted in his diagnosed psychiatric disabilities.  Moreover, this opinion was consistent with the June 2005 and March 2007 VA examiners' opinions, which concluded that none of the Veteran's diagnosed psychiatric disabilities was related to service.

Under these circumstances, the Board accepts, in particular, the February 2011 VA examiner's opinion as probative evidence of the medical nexus question.  See, e.g., Hayes, 5 Vet. App. at 69-70 (citing Wood, 1 Vet. App. at 192-93 and Guerrieri, 4 Vet. App. at 470-471 (holding that the weight to be attached to medical evidence is within the province of the Board).  Significantly, moreover, neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion, i.e., one that, in fact, supports a finding that there exists a medical nexus between currently diagnosed psychiatric disabilities and service.  

Furthermore, as regards any direct assertions by the Veteran and/or his representative that an acquired psychiatric disability other than PTSD had its origins in or is otherwise related to service, the Board finds that such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the question of medical etiology of disability for which service connection is sought-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim remaining on appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports a finding that a current psychiatric disability other than PTSD is medically related to service, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for psychiatric disability other than PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


